Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a first Office Action on the Merits. Claims 21-22, as originally filed 22 FEB. 2021, are pending and have been considered as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 FEB. 2021 has been entered.

Response to Amendment
The amendment to the claims filed 22 FEB. 2021 does not comply with the requirements of 37 CFR 1.121(c). 

As presented, claim "11. (New)" and claim "12. (New)" appear to be improper because these claims were cancelled, per "1.-20. (Cancelled)" in the document 
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.” 
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.
Applicant is cautioned that any future response must present the correct markings and status identifiers or the Examiner will be forced to send a Notice of Non-Compliant Amendment (37 CFR 1.121).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 NOV. 2020, 08 DEC. 2020, and 26 JAN. 2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Due to the large submission, although the Examiner has identified the statement as having been considered and placed the statement in the file, Applicant is encouraged to identify any particularly relevant references and their relation to the instant invention for specific consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
"(b) selectively engaging said notch on said first side member and said notch on said second side member" has not been explicitly pointed out;
"(c) resting said lower ends of said first side member and said second side member at said first end of said first support structure on said upper surface of said first pedestal" has not been explicitly pointed out;
"(d) selectively engaging said notch on said first side member and said notch on said second side member on a second end of said first support structure with a top surface of a second pedestal" has not been explicitly pointed out; 
"(e) resting said lower ends of said first side member and said second side member at said second end of said first support structure on said upper surface of said second pedestal" has not been explicitly pointed out;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 objected to because of the following informalities:  
Cl. 21 ln. 31: replace "upper" with --top--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim  21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 21 ln. 16: the recitation(s) of ”(b) selectively engaging said notch on said first side member and said notch on said second side member on a first end of said first support structure with a top surface of a first pedestal, wherein said notch on said first side member and said notch on said second side member of said first support structure may be selectively disengaged with said top surface of said first pedestal;” is vague, indefinite, and confusing as being unclear how the notch is engaged or disengaged with the top surface of a pedestal. 

Cl. 21 ln. 21: the recitation(s) of ”(c) resting said lower ends of said first side member and said second side member at said first end of said first support structure on said upper surface of said first pedestal such that said first pedestal supports said first end of said first support structure;” is vague, indefinite, and confusing as being unclear how the notch is engaged or disengaged with the top surface of a pedestal.

Cl. 21 ln. 24: the recitation(s) of ”(d) selectively engaging said notch on said first side member and said notch on said second side member on a second end of said first support structure with a top surface of a second pedestal, wherein said notch on said first side member and said notch on said second side member of said first support structure may be selectively disengaged with said top surface of said second pedestal such that said first support structure may be completely removed from said first and second pedestals;” is vague, indefinite, and confusing as being unclear how the notch is engaged or disengaged with the top surface of a pedestal.

Cl. 21 ln. 30: the recitation(s) of ”(e) resting said lower ends of said first side member and said second side member at said second end of said first support structure on said upper surface of said second pedestal such that said second pedestal supports said second end of said first support structure;” is vague, indefinite, and confusing as being unclear how the notch is engaged or disengaged with the top surface of a pedestal.

Allowable Subject Matter
Claim 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to now cancelled claims 11 and 12 have been fully considered and are persuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on IFW.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. J. S./
Examiner, Art Unit 3633


/JJS/

/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635